Exhibit 10.2
EMPLOYEE FORM
STOCK OPTION AGREEMENT
This Agreement is dated as of [Date] and is entered into by and between Westwood
One, Inc. (“Westwood” or “Company”) and [Name] (“Participant”). Reference is
made to the Company’s 2010 Equity Compensation Plan (the “Plan”). Pursuant to
the Plan, the Company grants a Non-Qualified Stock Option or an Incentive Stock
Option (either, a “Stock Option” herein) to purchase shares of the Common Stock,
$.01 par value per share, of the Company (“Common Stock”) as set forth below. A
summary is set forth in the attached Exhibit “A” which is incorporated by this
reference.
Notwithstanding anything herein to the contrary, the Stock Option awarded herein
is subject to approval of the Plan by the stockholders of the Company at or
prior to the 2010 Annual Meeting of Stockholders of the Company and in the event
that such approval is not received, this Agreement shall be null and void ab
initio and the Stock Option awarded herein shall not be valid.
The parties agree to the following terms and conditions:

1.  
Definitions. Unless otherwise defined in this Agreement, terms used in this
Agreement will have the meanings as set forth in the Plan.

2.  
Grant of Stock Option. The Company grants to Participant a Stock Option of the
type set forth in Exhibit “A” to purchase all or part of [Number] shares of
Common Stock at the price of $               per share subject to the terms and
conditions of the Plan. The number of shares subject to such Stock Option and
the price per share are subject to adjustment in certain events as provided in
the Plan.

3.  
Term of Stock Option.

  A.  
Unless otherwise terminated pursuant to this Agreement or the Plan, each
Non-Qualified Stock Option will expire as provided in Paragraph 6 hereof.
However, expiration will not occur later than ten years from the date of grant.
    B.  
Each Incentive Stock Option will expire as provided in Paragraph 6 hereof, but
not later than ten years from the date of grant, or five years in the case of a
Ten Percent Stockholder.

4.  
Vesting of Stock Option. The Stock Option may be exercised, in whole or in part,
at any time or from time to time during the balance of the term of the Stock
Option pursuant to the vesting schedule set forth in Exhibit “A”, subject to
Paragraphs 7 and 12 hereof. [ADD IF DESIRED: Notwithstanding the forgoing, in
the event that a written employment agreement between the Company and the
Participant provides for a vesting schedule that is more favorable than the
vesting schedule provided in this Agreement, then the vesting schedule in such
employment agreement shall govern, provided that such employment agreement is in
effect on the date of grant and that such vesting schedule set forth in such
employment agreement applies to the Stock Option granted herein.] The minimum
number of shares of Common Stock for which this Stock Option may be exercisable
at any one time is one hundred (100), unless the number of shares exercisable
thereunder is less than one hundred (100). The Stock Option may only be
exercised by the Participant (or by his or her guardian or legal
representative), except as provided in Subparagraph 6.A. hereof in the case of
the Participant’s death.

 

 



--------------------------------------------------------------------------------



 



5.  
Manner of Exercise. This Stock Option may be exercised in whole or in part, by
delivering to the Company a Notice of Exercise identical to Exhibit “B” attached
to this Agreement stating the number of shares with respect to which the Stock
Option is being exercised. The Company will have no obligation upon exercise of
any Stock Option, until payment has been received by the Company for all sums
due with respect to such exercise, including the Participant’s federal, state
and local income and employment taxes. Shares of Common Stock purchased upon the
exercise of this Stock Option must be paid for in full by one or a combination
of the following methods: (i) in cash or by check, bank draft or money order
payable to the order of the Company; (ii) solely to the extent permitted by
applicable law, if the Common Stock is traded on any national securities
exchange, and the Committee authorizes, through a procedure whereby the
Participant delivers irrevocable instructions to a broker reasonably acceptable
to the Committee to deliver promptly to the Company an amount equal to the
purchase price; or (iii) on such other terms and conditions as may be acceptable
to the Committee (including, without limitation, the relinquishment of Stock
Options or by payment in full or in part in the form of shares of Common Stock
for which the Participant has good title free and clear of any liens and
encumbrances) based on the Fair Market Value of the Common Stock on the payment
date as determined by the Committee).

6.  
Termination.

  A.  
Upon the Participant’s termination of service all then vested Stock Options
shall remain exercisable as follows, but in no event later than ten years after
the grant date: (i) three years in the event of the Participant’s Retirement;
(ii) one year in the event of the Participant’s death (in which case the
Participant’s estate or legal representative may exercise such Stock Option) or
(iii) three months for any other termination of service (other than for Cause).
[ADD IF DESIRED: Notwithstanding the forgoing, in the event that a written
employment agreement between the Company and the Participant provides for
exercise periods following termination of service that are more favorable than
the exercise periods provided in this Agreement, then the exercise periods in
such employment agreement shall govern, provided that such employment agreement
is in effect on the date of grant and that such exercise periods set forth in
such employment agreement apply to the Stock Option granted herein.]
    B.  
Upon the Participant’s termination of service for Cause, all outstanding Stock
Options (whether vested or unvested) shall immediately terminate upon such
termination.
    C.  
Stock Options that are not vested as of the date of the Participant’s
termination of service for any reason shall terminate and expire as of the date
of such termination.

 

2



--------------------------------------------------------------------------------



 



7.  
[ADD IF DESIRED AND CHANGE IN CONTROL VESTING PROVISION IS NOT ADDED TO “EXHIBIT
A”: Change in Control. This Stock Option shall be subject to the provisions of
the Plan and unless there is a written employment agreement between the Company
and the Participant that provides for vesting upon a Change in Control or upon
the occurrence of an event (i.e., a termination of employment) following a
Change in Control, then unless otherwise provided by the Committee in its sole
discretion, this Stock Option will not vest upon a Change in Control or upon the
occurrence of an event following a Change in Control.]

8.  
Assignment or Transfer. This Stock Option is not: (i) assignable or subject to
any encumbrance, pledge or charge of any nature, whether by operation of law or
otherwise; (ii) subject to execution, attachment or any legal or quasi-legal
process similar to execution or attachment; or (iii) transferable other than by
will or by the laws of descent and distribution.

9.  
No Rights as Stockholder. The Participant, and any beneficiary or other person
claiming under or through him or her, will not have any right, title or interest
in or to any shares of Common Stock allocated or reserved for the Plan or
subject to this Stock Option except as to such shares of Common Stock, if any,
as have been previously sold, issued or transferred to him or her.

10.  
Modification and Termination. The rights of the Participant are subject to
modification and termination in certain events as provided in the Plan. The
Participant acknowledges receipt of a copy of the Plan by signing and returning
a copy of this Agreement to the Company. Except as otherwise provided in the
Plan, no amendment or discontinuance of the Plan will adversely affect this
Stock Option, except with the consent of the Participant. No modification of
this Agreement may be made other than in a writing signed by the Company and the
Participant.

11.  
Securities Representations. The grant of this Stock Option and issuance of
shares of Common Stock upon exercise of this Stock Option shall be subject to,
and in compliance with, all applicable requirements of federal, state or foreign
securities law. No shares of Common Stock may be issued hereunder if the
issuance of such Common Stock would constitute a violation of any applicable
federal, state or foreign securities laws or other law or regulations or the
requirements of any stock exchange or market system upon which the Common Stock
may then be listed. As a condition to the exercise of the Stock Options, the
Company may require the Participant to satisfy any qualifications that may be
necessary or appropriate to evidence compliance with any applicable law or
regulation.

The Common Stock is being issued to the Participant and this Agreement is being
made by the Company in reliance upon the following express representations and
warranties of the Participant. The Participant acknowledges, represents and
warrants that:

  A.  
the Participant has been advised that the Participant may be an “affiliate”
within the meaning of Rule 144 under the Securities Act and in this connection
the Company is relying in part on the Participant’s representations set forth in
this Section;

 

3



--------------------------------------------------------------------------------



 



  B.  
the Common Stock must be held indefinitely by the Participant unless (i) an
exemption from the registration requirements of the Securities Act is available
for the resale of such Shares or (ii) the Company files an additional
registration statement (or a “re-offer prospectus”) with regard to the resale of
such Common Stock and the Company is under no obligation to continue in effect a
Form S-8 Registration Statement or to otherwise register the resale of the
Common Stock (or to file a “re-offer prospectus”);
    C.  
the exemption from registration under Rule 144 will not be available under
current law unless (i) a public trading market then exists for the Common Stock,
(ii) adequate information concerning the Company is then available to the
public, and (iii) other terms and conditions of Rule 144 or any exemption
therefrom are complied with and that any sale of the Common Stock may be made
only in limited amounts in accordance with such terms and conditions.

12.  
Six (6) Month Holding Period. A Participant is prohibited from selling or
otherwise disposing of shares of Common Stock received upon the exercise of this
Stock Option within six (6) months from the date the Stock Option is granted.

13.  
No Obligation to Continued Service. This Agreement is not an agreement of
employment or for other services. This Agreement does not guarantee that the
Company will employ or retain the Participant for any specific time period, nor
does it modify in any respect the Company’s right to terminate or modify the
Participant’s service relationship or compensation at any time.

14.  
Provisions of Plan Control. This Agreement is subject to all of the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Committee and as may be in effect
from time to time. The Plan is incorporated herein by reference. If and to the
extent that this Agreement conflicts or is inconsistent with the terms,
conditions and provisions of the Plan, the Plan shall control, and this
Agreement shall be deemed to be modified accordingly. This Agreement contains
the entire understanding of the parties with respect to the subject matter
hereof (other than any exercise notice or other documents expressly contemplated
herein or in the Plan) and supersedes any prior agreements between the Company
and the Participant with respect to the subject matter hereof.

[Remainder of Page Left Blank]

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

                      WESTWOOD ONE, INC.       PARTICIPANT    
 
                   
By:
          By:        
 
                   
 
  (Signature)           (Signature)    
 
                   
Name:
          Name:        
 
                   
 
  (Type or Print)           (Type or Print)    
 
                   
Title:
          Date:   [Date]    
 
                   
 
                   
Date:
  [Date]                

THE UNDERSIGNED HEREBY ACKNOWLEDGES THAT HE OR SHE HAS RECEIVED A COPY OF THE
PLAN.

             
 
  By:        
 
     
 
[Name]    
 
           
 
  Date:        
 
           

 

5



--------------------------------------------------------------------------------



 



EXHIBIT “A”

         
1.
  Participant:   [Name]
 
       
2.
  No. of shares of Common Stock subject to the Stock Option Granted:   [Number]
 
       
3:
  Exercise Price:   $
 
       
4.
  Type of Option Granted    
 
  (Incentive/Non-Qualified):   Non-Qualified
 
       
5.
  Date of Grant:   [Date]
 
       
6.
  Vesting Schedule:   Except as provided in Paragraph 7 of the Agreement, this
Stock Option shall vest in three equal annual installments on each of [insert
vesting date], subject to the Participant’s continued service with the Company
on each applicable vesting date. [ADD IF DESIRED: Notwithstanding the foregoing,
this Stock Option shall become 100% vested in the event of the Participant’s
Termination without Cause upon or within 24 months following the date of a
Change in Control].
 
       
7.
  Expiration Date:   10 years after the Date of Grant, subject to earlier
termination as provided in the Agreement.

 

6



--------------------------------------------------------------------------------



 



EXHIBIT “B”
NOTICE OF EXERCISE
(To be signed only upon exercise of the Option)
TO: Westwood One, Inc. (“Westwood” or “Company”)
The undersigned, the holder of a Stock Option to purchase                     
shares of the Company’s Common Stock pursuant to the enclosed Stock Option
Agreement dated [Date], hereby irrevocably elects to exercise the purchase
rights represented by the Stock Option and to purchase thereunder
                     shares of Common Stock and herewith encloses a certified or
cashier’s check in the amount of $                    
and/or                     shares of the Company’s Common Stock in full payment
of the exercise price and all federal and state income taxes required to be paid
in connection with the purchase of such shares.
Dated:                                        

             
 
  By:        
 
           
 
                (Signature must conform in all respects to name of holder as
specified on the face of the Option).
 
           
 
  Name:        
 
           
 
      (Print or Type)    
 
           
 
           
 
           
 
           
 
      (Address)    
 
           
 
           
 
      (Social Security Number)    

 

7